Citation Nr: 0914888	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  01-03 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess 10 percent for 
epidural fibrosis, status post hemilaminectomy, foraminotomy, 
and partial pediculectomy at L5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The Veteran had active duty from February 1986 to February 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2003 and 
November 2006, the Board remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration. VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran is service-connected for epidural fibrosis, 
status post hemilaminectomy, foraminotomy, and partial 
pediculectomy at L5, currently rated as 10 percent disabling.  
In a September 2008 informal hearing presentation, the 
Veteran's representative indicated that the Veteran's 
symptoms had worsened.  In this regard, the Board notes that 
the most recent VA examination for rating purposes was 
undertaken in February 2006 and that that evaluation is the 
most contemporaneous evidence of the Veteran's disability in 
the claims folder.  

Due to the passage of time, the Veteran's representative's 
assertion, and the lack of pertinent contemporary medical 
evidence, the Board finds that additional development is 
warranted to determine the current nature and severity of the 
Veteran's service-connected back disability.  VA is required 
to afford the Veteran a contemporaneous VA examination to 
assess the current nature, extent, severity and 
manifestations of her service-connected epidural fibrosis, 
status post hemilaminectomy, foraminotomy, and partial 
pediculectomy. See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of her 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to discuss all pertinent pathology 
found on examination to be associated with 
this service-connected disability.  Also, 
the examiner should address the following:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Also, the examiner should 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

c)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported. 

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

d)  List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," "moderately 
severe" or "severe," incomplete paralysis 
or complete paralysis of the sciatic 
nerve.  Moreover, state whether any other 
nerve is affected and if so state the 
severity of the impairment of the nerve 
affected.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim.  If 
action remains adverse to the Veteran, 
provide her and her representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

No action is required of the Veteran until she is notified by 
the agency of original jurisdiction; however, she is advised 
that failure to report for any scheduled examination may 
result in the denial of her claim.  38 C.F.R. § 3.655 (2008).  
She has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


